J-S50014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEFFONE SPANN                             :
                                               :
                       Appellant               :   No. 2280 EDA 2019

               Appeal from the PCRA Order Entered July 23, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0011532-2013

BEFORE:      BENDER, P.J.E., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                           FILED: MARCH 8, 2021

        Appellant, Steffone Spann, appeals from the post-conviction court’s July

23, 2019 order denying his timely-filed petition filed under the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. Appellant claims his trial counsel

acted ineffectively by waiving all of his issues on direct appeal, and by not

presenting alibi testimony at trial. After careful review, we vacate the order

denying Appellant’s petition and remand for further proceedings.

        The facts of Appellant’s underlying convictions are not pertinent to his

present appeal. The PCRA court summarized the procedural history of his

case, as follows:

        On September 18, 2014, following a waiver trial, Appellant was
        found guilty of attempted murder, 18 Pa.C.S. § 901, graded as a
        felony of the first degree, aggravated assault, graded as a felony
        of the first degree, 18 Pa.C.S. § 2702, firearms not to be carried
        without a license, 18 Pa.C.S. § 6106, discharge of a firearm into
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S50014-20


        [an] occupied structure, 18 Pa.C.S. § 2702.1, carrying a firearm
        on a public street, 18 Pa.C.S. § 6108, possessing an instrument
        of crime generally, 18 Pa.C.S. § 907, simple assault, 18 Pa.C.S. §
        2701, and recklessly endangering another person, 18 Pa.C.S. §
        2705. On December 18, 2015, this [c]ourt imposed an aggregate
        sentence of eight to twenty years’ incarceration.

        Appellant filed a timely motion for reconsideration of sentence[,]
        which was denied on April 13, 2015. Appellant thereafter filed a
        notice of appeal to the Superior Court. On July 25, 2016, the
        Superior     Court   affirmed     the    judgment    of   sentence.
        Commonwealth v. Spann, 154 A.3d 868 (Pa. Super. 2016)
        ([unpublished memorandum]) (re-argument denied 9/30/16).
        Appellant thereafter filed a petition for allowance of appeal to the
        Supreme Court[,] which was denied on March 15, 2017.
        Commonwealth v. Spann, 169 A.3d 12 (Pa. 2017) (Table).

        On February 27, 2018, Appellant filed a petition under the …
        [PCRA]. Counsel was appointed to represent him and[,] on July
        10, 2018, counsel filed an amended petition alleging that prior
        counsel was ineffective for not perfecting Appellant’s direct appeal
        [and for failing to present alibi testimony]. On June 11, 2019, this
        [c]ourt, having carefully reviewed the record, determined that
        Appellant’s claim[s] lacked merit and sent Appellant a
        Pa.R.Crim.P. 907 notice of [its] intent to dismiss. On July 23,
        2019, this [c]ourt dismissed Appellant’s petition without a
        hearing. Appellant thereafter filed a timely notice of appeal and a
        court-ordered Pa.R.A.P. 1925(b) Statement.

PCRA Court Opinion (PCO), 12/23/19, at 1-2 (unnecessary capitalization

omitted). The PCRA court filed its Rule 1925(a) opinion on December 23,

2019.

        Herein, Appellant states one issue for our review: “Did the [PCRA] court

err in dismissing [Appellant’s] [PCRA p]etition, without a hearing, where

[Appellant] raised material issues of fact alleging ineffective assistance of

counsel?”     Appellant’s Brief at 4.   In the Argument section of his brief,

however, Appellant divides this issue into two, distinct claims, which we



                                        -2-
J-S50014-20



reorder for ease of disposition: (1) “Trial counsel was ineffective for failing to

perfect Appellant’s direct appeal[,]” id. at 15; and (2) “Trial counsel was

ineffective for failing to call the alibi witness at trial[,]” id. at 11.

      We begin by noting that, “[t]his Court’s standard of review from the

grant or denial of post-conviction relief is limited to examining whether the

lower court’s determination is supported by the evidence of record and

whether it is free of legal error.” Commonwealth v. Morales, 701 A.2d 516,

520 (Pa. 1997) (citing Commonwealth v. Travaglia, 661 A.2d 352, 356 n.4

(Pa. 1995)). Where, as here, a petitioner claims that he received ineffective

assistance of counsel, our Supreme Court has stated that:

      [A] PCRA petitioner will be granted relief only when he proves, by
      a preponderance of the evidence, that his conviction or sentence
      resulted from the “[i]neffective assistance of counsel which, in the
      circumstances of the particular case, so undermined the truth-
      determining process that no reliable adjudication of guilt or
      innocence could have taken place.”             Generally, counsel’s
      performance is presumed to be constitutionally adequate, and
      counsel will only be deemed ineffective upon a sufficient showing
      by the petitioner. To obtain relief, a petitioner must demonstrate
      that counsel’s performance was deficient and that the deficiency
      prejudiced the petitioner. A petitioner establishes prejudice when
      he demonstrates “that there is a reasonable probability that, but
      for counsel’s unprofessional errors, the result of the proceeding
      would have been different.” … [A] properly pled claim of
      ineffectiveness posits that: (1) the underlying legal issue has
      arguable merit; (2) counsel’s actions lacked an objective
      reasonable basis; and (3) actual prejudice befell the petitioner
      from counsel’s act or omission.

Commonwealth v. Johnson, 966 A.2d 523, 532-33 (Pa. 2009) (citations

omitted).




                                         -3-
J-S50014-20



      Appellant first claims that his trial counsel was ineffective for filing a

Rule 1925(b) statement that was too vague to facilitate review of the two

issues raised therein, and by also failing to include the transcripts in the

certified record.   Based on counsel’s errors, this Court deemed both of

Appellant’s claims waived on appeal. See Commonwealth v. Spann, No.

1314 EDA 2015, unpublished memorandum at 3 (Pa. Super. filed July 25,

2016). Appellant insists that counsel could have had no reasonable basis for

his errors, and that because Appellant “was completely deprived of appellate

review due,” we must presume he was prejudiced under the reasoning of

Commonwealth v. Halley, 870 A.2d 795 (Pa. 2005). Appellant’s Brief at

15. We agree.

      In Halley, our Supreme Court held “that the failure to file a Rule

1925(b) statement on behalf of a criminal defendant seeking to appeal his

conviction and/or sentence, resulting in a waiver of all claims asserted on

direct appeal, represents the sort of actual or constructive denial of assistance

of counsel falling within the narrow category of circumstances in which

prejudice is legally presumed.” Id. at 801. Regarding situations in which a

Rule 1925(b) statement is filed, but the statement is later alleged to have

omitted meritorious issues, the Halley Court explained that,

      it is well established that the decision whether to presume
      prejudice or to require an appellant to demonstrate actual
      prejudice turns on the magnitude of the deprivation of the right to
      effective   assistance    of   counsel.    As     we     observed
      in [Commonwealth v.] Lantzy, [736 A.2d 564 (Pa. 1999),] the
      failure to perfect a requested direct appeal is the functional
      equivalent of having no representation at all. Id. at … 571. The

                                      -4-
J-S50014-20


      difference in degree between failures that completely foreclose
      appellate review, and those which may result in narrowing its
      ambit, justifies application of the presumption in the more
      extreme instance. Furthermore, the limiting principle arising from
      the recognition of such difference in degree addresses the
      Superior Court’s concern that the presumption should not extend
      to every circumstance in which a defendant may claim no effective
      appeal.

Halley, 870 A.2d at 801 (some citations omitted).

      In this case, the PCRA court concluded that, “[a]lthough [Appellant’s]

issues were deemed waived, the Superior Court reviewed his case, satisfying

his right to appellate review.” PCO at 9 (citing Commonwealth v. Grosella,

902 A.2d 1290, 1293-94 (Pa. Super. 2006) (concluding that the reinstatement

of direct appeal rights nunc pro tunc was not the proper remedy, where the

petitioner was not entirely denied his right to a direct appeal and only some

of the issues the petitioner wished to pursue were waived)). Thus, the court

determined that Appellant had to demonstrate actual prejudice from counsel’s

waiver of his issues on direct appeal, and that Appellant had failed to meet

this burden for the reasons set forth in its Rule 1925(a) opinion filed during

the pendency thereof. Id. at 9.

      The PCRA court’s decision is erroneous for two reasons. First, Grosella

is distinguishable because here, all of Appellant’s direct appeal issues were

waived by counsel’s inadequate Rule 1925(b) statement.        Second, shortly

after the PCRA court filed its opinion in this case, our Supreme Court decided

Commonwealth v. Parrish, 224 A.3d 682 (Pa. 2020), holding that an

attorney’s “filing of a vague Rule 1925(b) statement, which has completely



                                    -5-
J-S50014-20



forfeited [the a]ppellant’s right to appellate review of all of his … claims,

constitutes ineffective assistance of counsel per se.”           Id. at 701-02.

Unquestionably, under Parrish, trial counsel’s vague Rule 1925(b) statement

in this case constitutes ineffectiveness per se. Counsel further compounded

that error by failing to ensure that the certified record contained the trial

transcripts. Therefore, we vacate the PCRA court’s order denying Appellant’s

petition, and remand for the court to grant the reinstatement of his direct

appeal rights nunc pro tunc. The court shall also dismiss Appellant’s claim

that his counsel acted ineffectively by not calling an alibi witness, without

prejudice to Appellant’s right to raise that claim on collateral review after his

judgment of sentence becomes final. See Commonwealth v. Miller, 868

A.2d 578, 580 (Pa. 2005) (explaining that when a PCRA court grants a request

for reinstatement of direct appeal rights nunc pro tunc, it should end its inquiry

there and not address other claims presented in the petition).

      Order vacated.      Case remanded for the reinstatement of Appellant’s

direct appeal rights nunc pro tunc. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/8/21




                                      -6-